Governance and partnership in the Single Market - Single market for Europeans - Single market for enterprises and growth - Public procurement (continuation of debate)
Mr President, many thanks for the information you have given us, Mr Barnier. The Treaty of Lisbon has now been in force for two years and, for the first time, we have a sustainable social market economy as the European social model. This may enable us to make the quantum leap to economic and social union in Europe. The concept of the internal market must be based on this principle.
The internal market has been in existence for 20 years, but it is not yet complete. We have a Europe 2020 strategy, which we cannot put into practice without the backing of the internal market, and we are discussing the financial perspective until 2020, which, if it does not provide more funding for political initiatives on competitiveness, growth, employment and social solidarity, will not allow us to implement the Europe 2020 concept and to meet its targets in full.
The euro is making the internal market into a home market. The internal market is essential for growth and employment. Everything which strengthens the internal market also increases Europe's competitiveness and, therefore, its independence. For this reason, I am very pleased that we are taking this initiative, because it is the most important move that the European Union can make. This is all about allowing small and medium-sized enterprises (SMEs) access to capital. We must make sure that the financial support provided to SMEs does not only take the form of credit and the promotion of loans. We also need to look at other approaches.
It is important for us to support venture capital funds, project bonds and e-commerce, combat piracy more effectively, create a common consolidated corporate tax base, regulate public procurement and put in place the four freedoms: the free movement of people, goods, services and capital. We all have a lot to do. Thank you for this initiative, Mr Barnier.
Mr President, I very much hope that it will be possible to rescue the 200 people who are in distress, because this is a very important matter. Thank you for informing us about this.
Mr Barnier, Mrs Győri, ladies and gentlemen, Article 3 of the Treaty of Lisbon, which enshrines the social market economy, represents a new approach and a new political task for the future. Of course, we now have to complete this task and we have been waiting to do so for the last two years. I am pleased that the European Commission has made the first move in this direction. I am also very pleased that we in the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament have succeeded, after a hard struggle, in ensuring that the social clause is included in the European Parliament's position when we vote on this issue today.
This is a very important question, because it forms the basis for social cohesion and will enable us to ensure that the internal market is regarded by people in the European Union as a social component. This is essential if we want the citizens of Europe to regain their trust in the political system in the European Union. In particular, the Commission must finally acknowledge the decisive significance of social rights in the internal market and put the focus on the social impact of European legislation. This is why it is important for Parliament to remind the Commission once again about the social clause which is enshrined in the Treaty of Lisbon.
I would like to thank Mr Barnier for assuring us that he will take this into consideration and will follow this route. He can be sure of the full support of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament. Mr Barnier, the social clause also means, of course, that the Posting of Workers Directive must be revised accordingly. It means that the right to work and to strike must be respected in the Member States, together with the issues which really concern people, and that these rights must be incorporated into the internal market policy of the European Union without any ifs and buts and without restrictions. That is what concerns us as Social Democrats. If the internal market is developed on this basis, we will give you our support and our policy will be moving in the right direction.
Of course, other questions are also important in this context. The recognition of professional qualifications, the European qualifications passport and the full transferability of pensions within the European Union are all issues which interest the citizens of Europe and which will ensure that the internal market is a market for the people. This is exactly what we Social Democrats are always saying. The economy is there for the people and not vice versa. If we follow this path, then we will be on the right track.
Mr President, I would like to thank the rapporteur and the other shadow rapporteurs for their excellent cooperation on these reports. We worked well together, and I am also pleased that, in the end, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament agreed to go along with a compromise. It would have looked strange if we had not succeeded in achieving a broad compromise with regard to these reports.
I would like to mention three things that I believe have been a success for the Group of the Alliance of Liberals and Democrats for Europe in the report on which I worked, namely, the report on governance and partnership in the Single Market.
The first priority we have included is the fact that the EU's Heads of State or Government must take political leadership in this area. This is an absolutely essential prerequisite for achieving results and for achieving the necessary prioritisation.
The second is that we have ensured that we focus on actually getting the legislation in this area implemented correctly and on time. That was a major problem with the Services Directive that we obviously hope will not be repeated in the future.
Finally, we have an alternative form of dispute resolution, which is to be promoted at EU level, particularly for consumers who shop on the Internet. All of the focus on e-commerce in general also represents a major step forward, and in this regard, it must be mentioned that we have also just adopted a directive on consumer rights that is also pointing in the same direction, which is clearly yet another major step in the right direction.
Finally, I would like to appeal strongly to Commissioner Barnier to ensure that, as this large package on the Single Market now goes further through the system, we also promote communication about it. Our experience up to now with regard to communication about the Single Market - the Single Market for citizens - has left something to be desired. All of us have a responsibility, but I would like to strongly urge the Commissioner, if I may, to put a great deal of effort into ensuring that we really promote communication and to give it a boost so that citizens and small businesses become more aware of the fact that this excellent package actually exists. The fact that there is a lack of awareness about this seems to be the biggest problem at the moment. I would therefore strongly recommend that we give communication a shot in the arm.
Mr President, ladies and gentlemen, back in the 1980s, the decade in which I was born, the President of the Commission at that time, Jacques Delors, said that the Single Market should have a social dimension. Now, more than 20 years later, we have a situation where we have 23 million unemployed, there is pressure on wages and working conditions and on public services, there are nearly 18 million working poor and there is increasing inequality in Europe. At the same time, we are losing jobs, and we do not really know how we are to support ourselves in the future.
We have to conclude that we still have a huge amount of work to do when it comes to establishing the European social dimension. Mr Monti took this matter up last year in his splendid proposal for us all. I believe that he made an absolutely key point when he said that there are some bottlenecks, in other words, some critical points, that we need to accept and that we need to deal with if we want to make progress, some of these being social and environmental in nature. In actual fact, it is the central idea that, in my opinion, we should follow up on or pursue in the near future.
It has been a rather tough process debating this document in Parliament, but I am very pleased that we are able, as Parliament in session, to make our recommendation today with regard to how the Commission's and Mr Barnier's work should continue.
I would like to mention three points that are very important for us in the Group of the Greens/European Free Alliance, and that constitute absolutely central messages. The first message to take from this today is that we want a green Single Market. This is to be achieved, among other things, through innovation and by using public invitations to tender and procurement in such a way as to actively promote the conversion to a green economy. It is also to be achieved by introducing an environmental footprint for products and by finding financing instruments that can help to enable these green investments to be made, including Eurobonds, which are intended to cover our large requirement for investment in connection with the conversion to a green economy. The second message from us today is that we want a social Single Market. This means, among other things, that we want a fundamental and thorough social examination of legislation before it is tabled, and therefore also that we want a social policy reference - that is the term that we agreed on in the relevant Single Market legislation to remind us all of the obligations imposed on us by the Treaty of Lisbon as regards fundamental social rights.
Our third message is that we want the consumers' Single Market with, among other things, ambitious initiatives, market surveillance and passenger rights.
This is therefore an excellent document that we Greens are able to support today. I would have liked it to have been a bit clearer in its messages and I would have liked this document to have made us dream that Europe could lead the world when it comes to social justice, new jobs and the switch to a green economy. We probably still have a way to go in this regard, but I think that this is a good start.
on behalf of the ECR Group. - Mr President, it gives me very great pleasure to be able to welcome the excellent reports from the three rapporteurs, and indeed to thank all the Members - not just those on the Committee on the Internal Market and Consumer Protection, but also those on the many other committees represented here, who have joined us in what has been a great enterprise.
We have seen already from the quality of the contributions across the political field how engaged we are with the topic. We have had lively debates and lively arguments, but we have been united in a common goal of wanting to make the competitive Single Market economy work, a competitive social market economy work, and for those two things to be linked together. We have achieved that in what we have done so far.
The history of this important project, referred to by a number of you, had its seeds first of all in Professor Monti's work, for which I pay him tribute, and in a desire by my committee - and I want to thank all the coordinators particularly for the support and energy they put behind this - to say that Parliament needed a response to this as well. We had a feeling that the completion of the essential foundation of the EU 2020 strategy for smart growth and jobs and innovation - the Single Market - was not really reflected as a political priority. We have been able to work with the Commissioner - and here I pay tribute to Michel Barnier who seized that opportunity to work with us - to express this as a political priority in the form of the Single Market Act.
That has been a real success for Parliament. It is a lesson on how committees can use their power of political initiative by working together to take that movement forward, because if it were not for Parliament, we would not be here today. I am delighted to see that Martin Schulz is here - the only group leader here - whom I warmly welcome. I hope that this is a lesson he will absorb in the future work that he may do in this Parliament.
Thinking about what is in this report, a number of messages have come through. First of all, a number of colleagues have said that in areas like goods and services, in particular, we have done a huge amount of work but that it is not well enough known; people are not taking advantage of it. There are also areas which we really have to develop. Some of them are in the EU 2020 strategy, in innovation and digital networks. Green technologies are not reflected enough, though some are not fit for purpose.
I am very pleased at what you said about public procurement, and mutual recognition also needs to change. We are going to work together on those, but today we have created the framework and the foundation in which to move those forward. Again, I want to thank all of you who are engaged in that great effort on behalf of all European citizens.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, I would like to put a question to Mr Harbour, who is a fellow MEP for the West Midlands in the UK. He talked a great deal about being in the European Union and the influence this gives; indeed, he is the Chair of one of the most influential committees here in the European Parliament - the Single Market Committee. He is actually the only Conservative MEP who is a committee chair. He recently brought forward a written declaration in support of small businesses, but only got just over 200 signatures. Is that the level of his influence? Or is he just a Europhile in Euro-sceptic clothing in a no-meaning ECR Group that deceives the British public over and over again?
Mr President, Mrs Sinclaire and I represent a region of the United Kingdom whose citizens depend on the Single Market for their jobs and for their future. I work with small enterprises all the time, and I can tell her that small enterprises in the Midlands supplying the great companies in the car industry, just down the road from where she and I live, are working overtime at the moment because of new opportunities that we have created by giving them a framework to go and attack a market numbering 500 million people - that big an area.
I do not apologise at all for the work I do here. I wish other people would be more constructive and do real work for their local citizens, instead of merely coming here to complain.
(Applause)
Mr President, Commissioner, I greatly enjoyed your speech today. However, we are of the opinion that the Commission is sticking to the philosophy behind the Lisbon strategy which, according to the Commission's official position, failed to meet its targets.
The Single Market strategy must, firstly, clarify its visions and redefine its priorities, at both theoretical and practical level, so that it is sufficiently visible to the public. We believe that the market is useful, that it has its virtues; however, it is not a social model per se. The social dimension must be defined as the top priority and the new agenda for the Single Market must be configured so that it improves social justice. In a free market society, not everything can be for sale. Public utilities, public health services and services of economic interest should not be covered by competition law or Single Market legislation. Universal access to viable and high quality public services is a vital political issue. At the same time, fundamental rights, such as the right of trade union activity, cannot be set aside.
Mr President, Commissioner, ladies and gentlemen, I will not make yet another speech about the individual points. I represent a coalition partner in the government of one of the founding countries of the European Union, namely the Northern League. This is not a matter of better communications - I heard a colleague speak of an ambassador for communications in case the activities of the European Union come under attack - but rather a matter of involving territories.
We appreciate these three measures. They have positive aspects and aspects that need refining, for which, as a group, we have tabled amendments. The fundamental factor is involvement, because Italy is different from Finland, and is different from Portugal. The important thing is that this should be an opportunity and not an imposition, as some directives have often become in the past.
We must be careful when considering as transgressors those countries which fail to follow guidelines, because if they are unable to follow them, it is obviously not just for the sake of it but probably because those directives cannot be homogeneously deployed over the 27 countries.
The Single Market is our goal. It is not an end but a means and, as such, for small and medium-sized businesses and consumers, the important thing is that the process should primarily be concrete, not declarations of principle, but concrete actions starting with those specific twelve points, and secondly, there should be real involvement of governments and territories, because otherwise we risk setting up yet another framework that people and manufacturers do not welcome. No ambassador of communications can determine whether a directive or a Single Market is suited to the social and productive fabric that needs to embrace it.
Mr President, on a point of order, first of all, the rule book states that if a Member of this House wishes to make a point of order, the President should give way, and it was a procedural point of order I wished to make.
These blue cards allow a Member to ask another Member a question. Now if the Member disregards that question, I think it is up to you, Mr President, to ask the Member to answer that question.
My question was simple: how did Mr Harbour's influence help with adoption of his written declaration, which failed to get the requisite number of signatures?
Our honourable colleague, Mr Harbour, has replied. Everyone is now free to interpret this answer as more or less complete. You may consider it wanting, others may consider it complete. But here ends the debate. We cannot turn such an important topic as this into a bilateral discussion between you and Mr Harbour.
(NL) Mr President, let me begin with the positives. The reports in front of us include a number of good proposals, such as moving the Services Directive forward, the European patent and addressing excessive roaming charges. These are things which will affect the core issue of the internal market and which will help individual citizens and companies to move forward.
Unfortunately, I also have to note that there are many other initiatives which go far beyond the objective of the internal market. I will mention a few: the climate and CO2 targets, socio-economic equality, fair working conditions and, of course, greater solidarity: that is, a socio-economic redistribution scheme which will undoubtedly involve more money being spent on it. Every one of these proposals is socialist in flavour and, as far as we can see, none of them comes within the scope of Europe's responsibilities and certainly none of them has anything to do with the internal market. It is pie in the sky to think that differences in Europe can be erased with socio-economic interventions. The internal market was never intended to create all-embracing equality in Europe.
Mr President, the delegation of the Dutch Party for Freedom (PVV) would prefer an internal market which focuses on the core issue, that is, on the promotion of freedom and economic cooperation. Tackle the work on these two concerns that is overdue and get rid of any superfluous initiatives. For the PVV, the vision of the internal market which is propagated here is a bridge too far.
Mr President, I would like to say to the Commissioner that while we were working on the report on your rich document, we were, just like yourself, constantly conscious that the Single Market is there to serve Europeans. Maybe this is exactly the reason why the negotiations between different political groups on the final form of the text were so difficult. I do agree with them that even if we do not fall in love with the Single Market, we can be very emotional about it.
It is really good that the European Parliament sends a clear signal today to the Commission and to the Council in the form of 15 priority proposals, and I am personally satisfied that we underlined the importance of the mobility of our citizens. Better access to banking services; easier recognition of professional qualifications; full portability of pensions: these are the fields in which citizens need solutions in order to study, work and invest in different Member States throughout their lives.
Europeans expect concrete actions from us for concrete needs, and we must deliver. Take, for example, voice and data roaming charges. It is high time these stop hindering the mobility of Europeans on this continent - our continent without internal borders. This issue is also addressed in the document we are going to vote on today.
Finally, the European Parliament is proposing an idea to organise an annual Single Market forum, and this platform should enable a genuine discussion with citizens. To me, this is a crucial way of involving European citizens in the reform of the Single Market for its 20th anniversary, and for that event I wish all of us much success.
(FI) Mr President, Commissioner, ladies and gentlemen, one reason for the problems of the Single Market is poor governance. At present, an inexcusably large number of directives are waiting too long to be implemented nationally. Far too many have also been implemented unsatisfactorily or incorrectly.
The Member States must themselves take responsibility for the viability of the Single Market. Common rules that are not respected in any tangible way are of no value. One danger lies in the inequality of EU citizens. Rights and obligations must be the same for all EU citizens and companies.
In my opinion, Mrs Kalniete's report does not sufficiently stress the importance of the role of the European Parliament. Under the Treaty of Lisbon, Parliament's role as a legislator must be on a par with that of the Council. I am convinced that the relaunch of the Single Market will rely on the equal participation and close cooperation of all the EU institutions. Only by acting together can we achieve the objectives that were originally set for the Single Market. These are: the promotion of competitiveness, a social market economy and sustainable development.
In his speech in yesterday's plenary, Mr Schulz emphatically stated that neither the President of the Commission nor the President of the European Council has the right to play down the role of Parliament. The credibility of EU policy and the future of the European Union ultimately depend on effective democracy. The legitimacy of Parliament's work is assured by 500 million European voters in a direct national election. It is they who are among Europe's most important people of influence, actors and decision makers. The viability of the Single Market and the future of the European Union, too, depend on how they behave and the decisions that they take.
(SV) Mr President, the EU is certainly more than the Single Market, but without the Single Market, there is no EU. The Single Market is our most important tool for getting the EU out of the economic crisis.
There is therefore no conflict between what is good for Europe's citizens and what is good for Europe's businesses. Everyone will be a winner if we succeed in removing the remaining obstacles to free movement of people, goods, capital and services. The Single Market is still far from complete and the services sector in particular needs to be revamped and improved. This also applies to the digital market in order for us to be able to reap the benefits of the dynamic effects of free movement.
One of the cornerstones of the Single Market is the euro. The common currency creates stability for businesses, which do not need to worry about exchange rates. The euro simplifies trade across borders. If the euro were to be introduced throughout the whole of the EU, including in my country, Sweden, it would obviously stimulate and strengthen Europe and give the Single Market additional force. We would have more jobs and more prosperity.
By the way, Mr President, I fully support the remarks made by Malcolm Harbour.
(FR) Mr President, Commissioner, I think that many of my fellow Members will have remembered that the background to this package for the Single Market comes from the Monti report, and the Monti report recommended a considerable compromise between those who advocate more competition, if you like, and those who advocate giving more weight to social, environmental and tax-related aspects.
I believe that, here in Parliament - and as long as the texts are not unpicked in the votes we shall be having in plenary in a few hours - we have succeeded in finding this compromise, including in the 14 proposals that emerge from the three reports as a whole. I also know that you are having discussions, in the College of Commissioners, to determine which central themes you will be retaining, and we shall clearly be paying great attention to whether this balance found within Parliament and desired by Mr Monti is taken up and extended to the 12 central project themes to which you have referred.
I would like to highlight three items which seem particularly important to me, further to what Mrs Turunen said a little while ago on behalf of the Group of the Greens/European Free Alliance. The first aspect concerns competition. The issue of the Single Market is to ascertain where we can focus competition. Do we focus competition on innovation, on products or do we focus competition on the rules, through environmental dumping or social dumping? I believe we have indeed struck a balance here in Parliament - and I hope you can carry it over into the Commission - which is to say 'yes' to more competition through innovation, 'yes' to more capital investment, but 'yes' also to a social clause, 'yes' to environmental standards that ensure that competition does not lead to regulatory dumping. Those are the two aspects that I believe are fundamental to our compromise.
The second item that I would like to highlight concerns the tax-related aspects. When you proposed the consolidated corporate tax base for multinational companies in your first version of the Single Market Act, it was not an optional proposal: in other words, all companies had to be subject to this consolidated tax base. In the proposal put out by the Commission 10 days or so ago, it is an optional measure: in other words, instead of building up an aspect of the Single Market, the Commission is tearing one down. You will be adding a new system, you will be adding a layer of complexity, you will be adding regulatory arbitrage instead of creating tax harmonisation. The proposal tabled by the Commission a fortnight ago runs totally counter to what we in Parliament want and to what you had proposed.
The last point I want to highlight very quickly is the notion of reciprocity, in exactly the same terms as you have done. The Single Market accounts for 500 million people; it is an economic entity, but it is also a political entity which must afford us more influence in shaping globalisation.
(CS) Mr President, I would like to thank the Commissioner for his 12 measures on the Single Market Act, and for being inspired by the Mario Monti report, but I would like to mention one name which is important here, and which can surely be agreed on by all of us who have worked on internal market activities in the Internal Market and Consumer Protection committee, and that is the name of Malcolm Harbour.
His is surely one of the most important names in today's session. The Commissioner will not be offended, because he was sitting with us in the committee when Malcolm Harbour came up with the internal market initiative, an initiative which re-opened the whole debate on the internal market, and everyone - regardless of their political affiliations, whether socialist, green, liberal or from the European Conservatives and Reformists themselves - I would say almost everyone, supported this idea, which is why I want to mention the name of Malcolm Harbour. In my opinion, we now have to fight against economic nationalism, and time is just one of our enemies in that fight. In relation to the lack of time, I am pinning my hopes on Commissioner Barnier being able to turn these 12 measures into legislative measures.
(SV) Mr President, Mrs Győri began her speech by saying that we need a driving force for the economy. That is true, we do need that, but I would like to add that we also need a driving force for social justice and for a sustainable society. Social rights must never be seen as obstacles. On the contrary, they are a prerequisite for a sustainable and social economy and for growth. No one has mentioned the idea of a new value-added tax strategy. I will do so, as we have different regulations on VAT in the various Member States. Sweden, for example, finances a large part of its welfare system by means of its VAT rules. We are already suffering as a result of EU legislation, as the EU will not let us exempt non-governmental organisations from VAT. This affects all voluntary organisations, for example, those providing activities for children and young people. We must have the right to decide on these VAT rules for ourselves.
(IT) Mr President, ladies and gentlemen, the creation of a Single Market is one of the objectives of the European Commission in order to respond to the economic crisis.
There are positive and negative aspects to all three reports. We agree with the use of new technologies, e-commerce and innovation to encourage business growth and increase competitiveness. To encourage the creation of a market for Europeans, greater coordination of trading activity should be a priority in order to control goods from third countries. The creation of a collaborative Single Market can only be an opportunity for economic growth, since it fulfils the criteria of transparency and greater involvement of regional realities.
There are still problems, such as the granting of a special mandate to the President of the Commission as supervisor of the Single Market and the lack of protection for small and medium-sized businesses and their employees. If we want to support the European economy, we must stop businesses relocating.
(HU) Mr President, ladies and gentlemen, it is possible to agree with the report before us in essence. The question, however, is how much purport we can really give it. That is to say, the freedom of movement of people and the free movement of capital are essentially fine words, yet what have Hungarians seen of these until now? They have seen that Western capital can come to Eastern Europe, but from Eastern Europe, only people can go west, and therefore, only the movement of people is free. It is impossible, is it not, to imagine Hungarian or perhaps Czech or Polish entrepreneurs buying up, for instance, the German company which makes Volkswagen and then closing it in order to create their own market? In contrast, German, French and British entrepreneurs have done this to Hungary when they did away with the sugar industry, the food industry, the canning industry and the textile industry in the country. Indeed, in 2004, they even campaigned on the grounds that we should join the European Union because Hungarian entrepreneurs could then open patisseries in Vienna. Far from being able to open patisseries in Vienna, Hungarian entrepreneurs are not even able to open patisseries in a small village. For this reason, the food industry, the textile industry and the canning industry need to be rebuilt also in Eastern Europe in order that we may be members, respected members, of the European Union with equal rights.
(DE) Mr President, Mr Barnier, ladies and gentlemen, firstly, I would like to extend my sincere thanks to everyone in the European Parliament and in the European Commission who was involved in this joint report.
Almost 20 years ago, the internal market was created by means of the Single European Act. A great deal has undoubtedly been achieved since then, but the process is like a 100-metre race. The last few metres are the most difficult and the most strenuous. Therefore, the fact that Mr Barnier, in consultation with the other Commissioners, has presented us with an unbelievably coherent approach to the last few metres in the race towards the internal market is all the more welcome. In the past, proper progress has not been made in one area or another, precisely because the strategy was not adequately checked by the various Directorates General and the Commission to ensure that it was coherent. We must work together across all the groups in the European Parliament and with the Commission to ensure that this situation changes.
The key note of the last few metres of the internal market race, the final spurt, as I call it, is the guiding principle of the social market economy, which means taking seriously the rights of employees, companies, citizens and all those involved in the world of business and making sure that we achieve a fair balance between the various Member States and also between the differing interests of the stakeholders. I believe that the compromises that we have reached across the different groups come very close to this principle.
Nevertheless, Mr Barnier, I would like to point out that the Group of the European People's Party (Christian Democrats) has agreed internally across all the committees a list of priorities for the next measures to be taken from the package that you are proposing. The list consists of four key points. We want to see a final effort being made to put the fundamental freedoms in place in the internal market. For example, a quarter of the professional qualifications in the European Union only exist in one Member State. This shows that there is still a great deal to do and that the market is not functioning properly in terms of openness.
In addition, we want to create a cross-border, digital internal market and to establish a global perspective on the internal market. The proposals on public procurement policy are hugely important in this respect and Parliament will be drawing up a resolution on this subject during the next session.
(FR) Mr President, Mrs Győri, Commissioner, ladies and gentlemen, I should like to congratulate all those MEPs who had a hand in drafting these reports. I think that we have managed to produce three balanced texts, which send a strong signal from Parliament to the College of Commissioners about our priorities for a Single Market that operates effectively on behalf of our citizens, for growth and for enterprises.
As shadow rapporteurs for Mr Buşoi's report, we have created a clear road map for the Commission. Firstly, and here we are all in agreement, Commissioner, there is a proposal for a legislative framework for public procurement, public/private partnerships and service concessions which should protect small operators, SMEs and awarding local authorities, and which will guarantee reciprocity between the EU, the industrialised countries and the major developing countries.
Then there is the need to ensure that we prioritise the common consolidated corporate tax base and a clear VAT framework. That is crucial if we want our SMEs to flourish within a healthy competitive environment.
Finally, we must ensure that innovation is funded, in order to stimulate strong and sustainable growth in major European infrastructure projects, through the creation of Eurobonds.
I should like to finish by stressing how important it is, to my mind, that we have reached a satisfactory compromise on the key issues of being able to guarantee social rights in the different legislations of the Single Market and of protecting services of general interest within the spirit of the Treaty of Lisbon.
Commissioner, we are sending you a very clear message: the economy must be at the service of the citizens, and not the other way round. You need our help. Today, we give you this help, along with a major challenge: that of reconciling our citizens with the European project. So do not let us down and give them the confidence they need!
Mr President, as a Liberal, I welcome the launch of the Single Market Act. Removing national barriers should create an effective Single Market, but is this really applicable in all sectors? It seems obvious to me in the energy sector, and even more in terms of scarcity of resources and international tensions. I strongly believe that Europe has to throw its weight to push Member States to interconnect and invest in their infrastructure as a precondition for a common energy market and security of supply.
However, this new Brussels mantra is only desirable so long as it reinforces competitiveness and lower prices for consumers, and there are sectors where it might not be possible. I doubt whether creating European telecom champions, establishing pan-European licensing in the audiovisual sector or a Single Market for on-line content will bring more competitiveness in the long run or stimulate creativity, culture and growth. So maybe we should take time to sit down and think, and should not charge like bulls into an easy-market concept.
Mr President, I shall start by thanking all the rapporteurs for their efforts, but especially Mrs Kalniete for all her hard work, and for the leadership of our chair, Malcolm Harbour.
The UK Government estimates that the value of a true Single Market would add up to EUR 800 billion of the EU's GDP - a truly astonishing figure. There is still much to do to deliver this. Improving governance of the Single Market must be a key strategic priority for the EU. It is vital that in these difficult economic times, we look to enhance our competitiveness, increase growth, create jobs and drive innovation. I am pleased with the outcome of this report, which stresses the importance of a clear commitment and ownership by Member States to relaunch the Single Market, which is vital for its success.
By carrying out a rigorous monitoring process, and by reducing the time it takes to transpose directives, Member States will be able to increase trade and ensure a well-functioning Single Market. I am also very supportive of the priority action highlighted in Mr Correia de Campos' report in relation to the mutual recognition of professional qualifications, for which I will be the rapporteur. We must urgently identify the obstacles faced by Member States in implementing this directive and by the professionals themselves.
(NL) Mr President, as we were debating Mr Louis Grech's excellent report, I gained the impression that both Parliament and the Commission were aware of the need to make the internal market more socially oriented.
We all agreed that the explanation of the partial failure of the internal market lies in the fact that it has won the hearts of large companies, but not those of ordinary people. However, no proposals have yet come through for a social chapter for the protection of trade union rights and collective agreements. On the other hand, we have had Heads of Government and the Commission going on about pay restraint, with some even calling for the abolition of collective agreements. Even the existence of the trade union movement itself is now in question.
Commissioner Barnier, do not let this throw you. Follow your social heart and ensure that the internal market becomes a market for everyone, not just the plaything of large companies. I therefore urge you to put forward a proposal which will make it quite clear that social rights should not be subordinated to the principle of unbridled competition.
Just one word to my fellow Member, Mrs Sinclaire. It was a pleasure to work with Malcolm Harbour on a written declaration on SMEs. We received no support from you and I find your criticism of the declaration totally unjustified.
(SK) Mr President, the attempt to create a Single Market for companies and for growth is coming up against many administrative barriers, which are a natural consequence of the fact that the business environment has developed independently in the different Member States, in different stages and under different conditions. The effort to synchronise the business environment of all 27 Member States seems to me a highly demanding ambition. I would therefore like to point out the option of an alternative approach, which does not require the full cooperation of all Member States from the outset. The procedure under Article 20 of the Treaty on European Union (TEU) has already enabled us to achieve substantial progress over the long-intractable problem of the European patent, through so-called enhanced cooperation in the establishment of uniform patent protection. I firmly believe that, if the group of economically stronger Member States, such as France and Germany, in particular, found the will to unify accounting rules and to create a common accounting and taxation system, it would be possible, through enhanced cooperation under Article 20 TEU, to lay the foundations for a common accounting system, which other Member States could gradually join. I firmly believe that, through a good choice of measured, gradual steps, it is possible to help the functioning of the EU Single Market substantially.
Mr President, Mrs Kalniete wants to relaunch the Single Market and makes it sound like a V-2 rocket: extremely dangerous but never on target. Mr Correia de Campos is concerned about movement of workers. Well, so am I.
The EU has swamped the United Kingdom with extra workers. The United Kingdom sees the world as the market. The straightjacket of the EU regulation is closing our industry, stopping innovation when it is ahead of the regulations and closing traditional industry, where the product is good but different from the approved continental version.
Small business is the victim here. The United Kingdom is amongst those which do comply, yet it suffers because it does: for example, expensive compliance in the pig and egg industries with regulations that the Commission will not enforce, making our product uncompetitive. I have many more examples, but have been allocated just one minute to save small businesses.
(IT) Mr President, ladies and gentlemen, I believe it is now important to unite our voices in thanking Mr Barnier for his work and also for the outstanding work of Mr Harbour.
The initiative that was brought forward by the Commission is the result of many years of work, including that of fellow Members who have preceded Mr Barnier. With its publication, we can, at last, at this point, better highlight and give priority to the issue of the Single Market which, for unavoidable reasons, and which are difficult for the public to understand, has not, in my opinion, received enough attention within the 2020 programme.
I think the Single Market is the European Union's great challenge. On one hand, it can get us out of a difficult crisis situation and, on the other, it can make us even stronger and more influential regarding policies which are being implemented in the rest of the world. But nevertheless, we always have to fight resistance from Member States and I think the guidance given in this report will require a common effort from all.
As for my group, may I borrow a phrase used by Mr Schwab, with which I fully agree, who said that we are in the final sprint. In this final sprint, things are more exciting but also more difficult. I believe that what we are asking of the Commission, for which we have Mr Barnier to thank, is a focus on the uniformity of professional qualifications, on the digital Single Market, on a Single Market for public procurement and special attention for SMEs. To this I add my usual motto: we must simplify, simplify, simplify.
(IT) Mr President, ladies and gentlemen, I thank the rapporteurs and Mr Barnier for their generous contribution to Parliament.
We support the idea of an internal market which is able to understand and meet the social expectations and the implications that the social dimension requires. It is not a pipe dream; it is realistic and also modern. It is this vision that makes the market stronger, because focusing only on the economic element, essentially reducing the market to a question of economics, has shown that it will solve neither problems of growth nor of cohesion.
This means, in short, that we must now fully realise the ideal of a European social market economy. In today's texts, we have this. There is recognition of the social enterprises, cooperatives and their role, of mutual insurance companies and of foundations, which represent 10% of European companies and many of our jobs. These are a reality with real businesses demonstrating economic pluralism and the pluralism of business. They work with capital but not for capital and want to create work, welfare, quality of life and innovation, and to demonstrate that these values should and can be part of the internal market in Europe.
Mr President, the European Union's greatest achievement is the establishment of the Single Market. The free movement of goods, services, labour and capital drives innovation and increases the prosperity of the 500 million people who live in Europe.
The common market was the reason my country joined the EEC, and the Single Market is the reason we remain part of the EU, but in recent years, the EU's focus has strayed from completing the Single Market. Too much time and money has been wasted on grandiose projects that do not benefit the people we represent. I believe it is time to refocus our attention on the Single Market. Its expansion and success is crucial for our economies. It is one of the few areas where the EU can deliver growth rather than impede it.
I would ask the Commissioner to be bold. Rather than creating more regulations that drive jobs away from the City of London, I would ask him to focus on creating a competitive and job-creating Single Market for Europe.
(DE) Mr President, public procurement law and the awarding of public contracts are an essential part of the internal market. Mr Barnier, my response to your remarks about wanting to promote social integration in this context is that I have heard very little about protecting social rights or about protecting collective agreements. These are some of the fundamental rules which you, as you have said, do not want to call into question. If we want to protect the fundamental rules, we must ensure in future, during the process of awarding public contracts, that basic social standards are maintained, that collective agreements are not undermined, and that the use of cheap labour is prevented. All of this forms part of modern public procurement law.
I would like to make it clear that we must no longer put greater emphasis on economic freedoms and free competition than on fundamental social rights. Either we want a social Europe or we want permanent conflict with the people who are turning away from Europe because it does not protect their interests.
(FR) Mr President, Commissioner, ladies and gentlemen, economic and social crises always cause our citizens pain and create doubt for the public and our economies.
For three years now, there is considerable evidence that, when faced with difficulties, nations are tempted to turn in on themselves. One minute, we hear of a profusion of penny-pinching measures, the next of difficulties in competing for public procurement, and, now and again, this is something we heard in this House just now, doubts about the very usefulness of Europe. Europe is fingered as being responsible for the crisis.
However, ladies and gentlemen, the crisis is what is responsible for the doubts. Your message, Commissioner, is to tell the European citizens that Europe is back again and that its role is to protect them.
In the past, Europe has been ingenuous in matters of external trade. This must stop. Europe is frequently hard to comprehend. It should become easy to comprehend. We are all responsible for the regulatory nit-picking which gives Europe the reputation for being a factory churning out complex detail. Europe must embody a constant striving for simplification. Too frequently, Europe is a collection of 27 rules which, too often, are mutually contradictory. Europe must continue to harmonise.
Then the time will come to talk of social dumping and tax dumping between Member States, because how do we think that we can ever achieve our Single Market if regulations continue to differ so greatly from one State to another? Lastly, Europe is often seen to be a source of constraints. It should henceforth be seen as a source of enablement.
Ladies and gentlemen, Commissioner, what indeed you want - and I applaud this - is to give the Single Market back to the citizens. That will assuage their fears and provide them with new reasons to live together. Commissioner, in building the Single Market, you want political and not merely economic foundations. Parliament, I am sure, will support you in this matter.
(FR) Mr President, Commissioner, ladies and gentlemen, the Single Market, when it was set up, was a source of hope for European consumers. However, over time, they have entertained serious doubts about the benefits it might bring to their daily lives.
I am thinking, in particular, of e-commerce, which is still insufficiently used due to a lack of confidence. I am also thinking about the lack of passenger protection and the non-compliance, by Member States, with regulations in this area. I am thinking of the fact that we still need a European statute for mutual companies and consumer associations. I am also thinking of the total lack of transparency in the financial services sector, but I am aware, Commissioner, that you are working tirelessly on these issues.
In order to restore the confidence of our citizens and finally to ensure that this Single Market operates effectively, we must take ambitious and targeted measures. That is what we propose in the three reports that we are debating today. I am particularly pleased with the inclusion of the horizontal social clause and the services of general economic interest clause which allow us to take a first step towards a more social Europe. It is our duty, the duty of all of us here, of the institutions -and I have confidence in you, Commissioner - to swiftly put into effect our proposals for a Single Market operating on behalf of its citizens.
(CS) Mr President, if we want to revitalise the European economy and boost competitiveness in the global environment, our core objective must be, finally, after 20 years, to remove all barriers preventing small and medium-sized enterprises in particular from developing their business activities. It is therefore necessary to complete the harmonisation of technical and accounting standards, to promote electronic commerce, to link commercial registers, to implement the interoperability of on-line identification systems and the recognition of qualifications, to eliminate on a consistent basis discrimination against business on the grounds of their place of origin, and to streamline the conditions for participating in public tenders.
The 50 points which the Single Market Act currently contains are of absolutely key importance, and we must bring them to life. Differences in national legal systems create bureaucratic barriers for companies, slow down investment and limit efficiencies of scale and the benefits of synergy, but these differences exist even in areas that have already been harmonised by directives, but the directives have been implemented inconsistently in the Member States, and therefore the barriers to doing business on the Single Market persist. Would it not be better to adopt measures which allow uniform legal interpretation and uniform implementation in all countries, and to limit directives which allow variations in national law?
I very much appreciate the fact that Commissioner Barnier has made it his top priority to complete the Single Market, and he has our full support. I would like to thank all MEPs who participated and cooperated in this objective.
Mr President, in May 2010, Parliament voted for the Single Market to be perceived as a holistic, unified project, finding an equilibrium between an open SME-friendly economy and a citizen's social and basic rights. This should be factored into all Single Market legislation, regaining, in the process, citizens' trust.
However, implementing and adopting the many excellent proposals found in the various reports and in the Act itself is a difficult task. We have to ensure that a revitalised, redefined Single Market does happen and does not get sidelined. Ultimately, it is up to the institutions to politically support the Single Market and give it the necessary momentum and leadership, which is sadly lacking at times.
In this respect, therefore, I am proposing that one of the permanent features of the Single Market forum should be to carry out an annual appraisal and audit to gauge the state of play of the Single Market, primarily, whether the objectives and aims set out in the Act have been achieved or not, thus convincing European citizens that the Single Market truly represents their interests and aspirations.
(PL) Mr President, the Single Market may have seemed a pipe dream 60 years ago, but today it is a fact and a reality in the everyday lives of nearly 500 million Europeans. Of course, on the one hand, we can be proud that the idea of the European Union has been put into effect with such excellent results but, on the other, we have to be aware that this project will, in fact, never end, because the world is moving forward, Europe continues to develop, and the citizens of the European Union are going to continue, to an ever greater degree, to use the opportunities the Single Market offers them.
The Single Market Act which we are debating, today, and the results of the social consultations show unequivocally that harmonisation of the EU market involves not just economic processes in the broad sense of the word, but also legislative solutions which are intended to help ordinary citizens in making full use of the opportunity presented by the EU's internal market. Therefore, I greatly welcome Commissioner Barnier's proposals, which are closely related to improving legal certainty and the functioning of the principles of international private law, because they produce practical solutions to problems which arise from the mobility of citizens. They are matters which perhaps, at first sight, are not directly related to improving the functioning of the free market, but which are becoming increasingly problematic for ordinary citizens and business people operating beyond national borders.
More efficient functioning of the Single Market will, to some extent, force the whole European Union to develop cooperation, too, in the areas of civil law and administrative law. The European market must adapt to the latest methods, and this will always present us with new challenges related to its modernisation. Therefore, I am going to expect fulfilment of the principles enshrined in the Single Market Act with great hope and enthusiasm.
(DE) Mr President, Mrs Győri, Mr Barnier, the internal market lies right at the heart of the European Union and, following several years of chaos, we must establish a new regulatory framework for citizens, workers, consumers and businesses.
The magic word in all these measures is inclusion - the inclusion of civil society, social dialogue and the active application of the horizontal social clause in accordance with the principles of the social market economy. What I believe is missing, which represents a genuine shortcoming of the internal market, is a proposal for the cross-border transfer of the place of business of public limited companies. The current situation leads to negative competition between the systems. That is not a good thing for businesses or for their employees.
Mr Barnier, we have seen that you are very hard-working and that you are prepared to present a wide range of proposals. Please come to grips with this subject as well.
(PT) Mr President, the reports that we are debating - and I congratulate their rapporteurs - reinforce a series of initiatives for revitalising the internal market. I would like to highlight the commitment shown by the Commission, particularly Commissioner Barnier, whom I thank, and this Parliament's positive response, through the Committee on the Internal Market and Consumer Protection, to prioritising competitiveness and market dynamism, a fundamental pillar of the Europe 2020 strategy.
Europeans and businesses are hoping for effective stimulus measures so that Europe's economy can start growing again. They are hoping for higher employment and look forward to the creation of greater prosperity. As the Commissioner pointed out, opening up markets to our businesses by removing obstacles and difficulties will provide very special relief and an unparalleled opportunity for them to pursue their mission as the driving force of our economy. The measures aimed at cutting the administrative and bureaucratic burden on small and medium-sized enterprises, facilitating their access to credit and to the services market, and promoting the European patent and the recognition of qualifications, are essential. The development of e-commerce is important for improving confidence among consumers and businesses in this kind of trade; the focus on innovation is vital for strong, lasting growth; and the social business initiative is essential for creating innovative entrepreneurial projects for social inclusion.
These are a few measures that will guarantee this ambitious project for completing, deepening and making full use of the Single Market for the benefit of the European people. Lastly, there is the important recommendation for the Member States to redouble their efforts to improve their transposition and implementation of internal market legislation.
(FR) Mr President, Commissioner, you are doubtless aware that the exhaustive discussions that we have had in this House on the subject of your communication have revolved around the role of public services, of services of general interest in the Single Market and how they are embodied in legislation.
We have managed to formulate a compromise, which invites you to move beyond your proposal 25, and we invite you to move beyond a mere communication, which would not meet the expectations and needs of stakeholders, users and all parties concerned in the public services, and nor would it meet the objectives which, moreover, you are setting.
The European Union must send a clear and unequivocal message about public services. In order to do so, we must set up a proper legal framework, whether that consists of a regulation or a directive. The Treaty of Lisbon provides us with the legal foundations to do so. It is now up to you to turn them into a legislative proposal. Parliament, I am sure, is ready to follow you in this matter.
(PL) Mr President, Commissioner, I first want to congratulate the rapporteurs on a job very well done. We all agree with the statement that the European Union needs a Single Market which works better, so I welcomed the proposals on deepening and improving it. I would not like discussion on deepening the internal market to lack reference to the biggest and most ambitious plan - a plan which, despite many years of work, is not, however, a reality - the plan to create a Single Market for services. The European Commission has put forward many ambitious and new ideas for deepening this market. They are valuable and necessary for it to function efficiently, but I would also like to appeal for a continuation and strengthening of plans which are still not serving citizens and businesses fully.
The Services Directive is one of the first stages of opening up the services sector, but we should not stop at that. We should use the experience gained working on the Services Directive to remove other obstacles and to simplify existing regulations. Many sectors still remain closed, many practices in our Member States hinder the free flow of services, and the flagship idea of the Services Directive - the points of single contact - is not fully working.
Commissioner, in my opinion, many of the initiatives of the Single Market Act will not bring the expected benefits if we do not improve the Single Market for services. Effective accomplishment of the Act's numerous initiatives depends on the efficient functioning of the market for services. It is enough to mention here the recognition of professional qualifications, e-commerce and better conditions for small and medium-sized enterprises, although the list is, of course, much longer. So I appeal to the European Commission to be consistent in opening up the services sector as a foundation for the success of the other initiatives of the Single Market Act.
(IT) Mr President, Commissioner, ladies and gentlemen, Professor Mario Monti, a man whose liberal culture is appreciated and never questioned, says in his report on the domestic market that it is necessary to strike a balance between the market, its rules and the rights of people who live and work within that market. He says so because he is convinced that social cohesion is an important factor in competition and because he, like us, thinks that people's dignity should never be questioned, neither as citizens, nor, of course, as employees.
For this reason, the social clause is important. It is an instrument which is supported by the overwhelming majority in this Parliament, and this is why we ask you and President Barroso to include it in all legislative acts governing the internal market. Only in this way, through the enhancement of the role and contribution of individual workers, will the market achieve its potential.
(RO) Mr President, I would like to congratulate the rapporteurs for the quality of their work, particularly Mr Campos, and for drafting the ambitious proposals for responding to the challenge of reconciling two seemingly contradictory objectives: relaunching the Single Market and restoring European citizens' confidence in the proper functioning of the market.
As I see it, the Single Market Act must comprise a coherent, balanced package of measures, in keeping with the Grech report and the Monti report, which will lay the foundations for a Europe of Added Value for both citizens and businesses.
Citizens' concerns and rights must be at the heart of the measures for relaunching and strengthening the internal market. In this respect, I welcome the proposal for a citizens' charter at EU level, which will provide multilingual information about the right to live and work in any Member State.
We now come to the catch-the-eye procedure. Unfortunately, I have about 18 names on my list, so not everybody will get the floor because we do not have enough time. However, I will try to divide that time fairly and evenly.
(HU) Mr President, numerous factors of equal importance guide the internal market. The problem at EU level is caused by the absence of a comprehensive platform, yet this also creates the opportunity for growth. The three reports took account of these shortcomings and also defined them excellently. However, simply describing these will not, in itself, encourage the stakeholders. I proposed numerous amendments to the draft report, one area of which was the resolution of certain pending issues related to the free movement of employees. Moreover, the Single Market should benefit all enterprises equally. Here, I have in mind small and medium-sized enterprises in particular. More intensive economic growth in the EU can only be achieved by removing the obstacles of the internal market. In other words, an extensive, integrated market itself can be the engine of innovation in the future. I congratulate the rapporteurs, I thank Commissioner Barnier for his work, and I congratulate the Hungarian Presidency. Thank you, Mr President.
(SK) Mr President, it is often the case that the effort to maintain the Single Market takes place at the expense of social rights and compliance with certain national traditions on the labour market. At present, moreover, the Single Market also faces another problem, as the economic crisis casts a shadow over the prospects for its further successful development. However, I consider it necessary to include a social element in the laws applying to the Single Market in order to direct policy genuinely towards citizens, and in order to ensure cohesion through compliance with social rights and workers' rights.
Our common endeavour must be to ensure that the Single Market and its functioning are of benefit both to citizens and companies, thereby contributing to the overall growth of European competitiveness. We must also direct the adopted legal measures towards the fulfilment of objectives such as a stable and responsible policy on pay and the adequate representation of women in managerial positions.
Mr President, when dealing with European Union reports, never trust the label and always look at the contents of the packet. These reports appear to be about the Single Market, trade and the transfer of jobs from higher-wage economies to lower-wage economies. However, one rapporteur has not lost the opportunity to look for yet another pretext for yet further immigration - not just within Europe, but by clear implication from outside Europe.
The Correia de Campos report refers to an influx of highly-qualified workers and seasonal workers - not usually known for their surfeit of qualifications - as being beneficial to the European economy. People are seen not as human beings, but as mobile factors of production. Bringing skilled workers from the Third World robs poor countries of people they can ill afford to lose.
Furthermore, bring Third World people to Europe and you bring part of the Third World with them. You cannot turn them into new Europeans by the application of a little cultural stardust. People are not the product of distinctive cultures; distinctive cultures are the product of distinctive peoples.
(IT) Mr President, Commissioner, ladies and gentlemen, I agree with the guidelines laid down by this important communication prepared by the European Commission in response to Professor Monti's report of last May.
Governance and partnership are two aspects essential to reviving the market. Indeed, to enable it to become ever more efficient and competitive, it needs strong political guidance and high-level leadership. This is also achieved by making the whole European system more democratic. The positions, decisions and acts we adopt must be the result of highly coordinated collaboration between the various European institutions.
In addition, Parliament's role in drawing up legislation on the Single Market can be strengthened further. The Treaty of Lisbon has already made a great contribution in this direction; that is, it has established new rules to ensure greater power for Parliament, but this alone is not enough. I am thinking especially of those files on which Parliament expressed a position which is strong and clear but divergent from that of the Council and governments of the Member States.
Mr President, the debate is essential because by making the Single Market work more effectively, we have the potential to create economic growth, which fundamentally results in the creation of jobs. I was pleased that a compromise has been reached on the subject of the social clause. The balance between the market and our social values is vitally important; to have lost this principle would have been deeply damaging.
On the digital agenda, although many Member States are making progress, it is sadly also seen by many as non-essential. If Member States do not deliver on this agenda, the competitiveness of the whole EU suffers. What pressure can be brought to bear to ensure that no EU citizen, wherever he or she lives, is left behind in this digital revolution which surrounds us?
Finally, on public procurement, I welcome the Commission's proposals. However, how do we ensure that innovative public procurement is at the heart of our agenda?
(SK) Mr President, the idea that Europeans must create more employment, or more jobs, is fundamental for us. It is necessary, above all, to understand that the citizen must be at the actual heart of the initiative, whether from the perspective of consumer rights or at the level of communications strategies or copyright, or improving the environment for cross-border operations of small and medium-sized enterprises, which are the backbone of every economy.
We must speed up the process of recognising professional qualifications in order to boost mobility, while taking account of collective agreements. I also attach key importance to the implementation of the same laws in all Member States, adequate social protection - I repeat, social protection - and the fight against social exclusion.
Mr President, I would finally like to say that the incorporation of these elements into the European qualifications framework will be of real profit to citizens, as well as an effective mechanism for workforce mobility.
(ES) Mr President, Commissioner, thank you for your words, and I agree with you that we must listen to our citizens and restore their faith in the European project. Today could, therefore, be a great day for Europe and European social integration. This is because, with the adoption of these reports, we are not only moving towards the revival of the Single Market, a key element in tackling the current economic crisis, but also responding to the demands of citizens who wish to move towards a larger Europe and strengthen social rights.
Europe must respond to new global challenges, turning the European economy into a highly competitive social market economy and stimulating noticeable growth, with more and better jobs. However, this goal should be based on the insertion of a social clause in all legislation related to the internal market, making citizens the focal point of our attention and priority, thereby strengthening their social rights.
Finally, I would ask the Commission to present these proposals as soon as possible.
(GA) Mr President, without a doubt, the Single Market has been very important for Member States in the progress they have made in economic affairs. It will be more important in the future, especially for countries such as my own, which are trying to emerge from the economic downturn.
The Single Market requires two things, as I see it: one, a greater awareness amongst the public and particularly SMEs as regards its potential and two, we need to unlock the barriers to its progress.
Firstly, for the development of e-commerce, high-speed broadband is an absolute prerequisite. Secondly, for energy as a Single Market in Europe, the European super grid, which is a long-term project, is absolutely vital. Thirdly, in the area of innovation, we will need the European patent, which Mrs Győri referred to, under enhanced cooperation, and also centres of excellence at universities that are independently assessed.
(PT) Mr President, experience has shown that there is no balance between competition and the defence of social and workers' rights. What we have today in the name of the liberalisation of the Single Market is a rise in privatisations, the rise in unemployment that that has created, more precarious work and, in many cases, poorer services for consumers. There are huge examples, including in my own country, Portugal, with the spread of liberalisations in transport, the post office and communications, where services are now worse, fewer people are employed and jobs are more precarious. That is why we say it is important to defend the social clause in all these processes. The main problem is that it is not complied with either by governments or by the Commission itself or by the Council, as the Council deliberations on 25 March made very clear.
(CS) Mr President, I firmly believe that the awareness and confidence of citizens are of key importance to the success of the single internal market. Of course, this presupposes, among other things, communications that are accessible and comprehensible to citizens. I would like to call again on the Commission to think seriously about how it will explain its plans to citizens. The public consultation over the single internal market document itself showed what people are asking for and what they see as the main weak points of European integration. Most people identified proposal number 48 as the main priority, under which the Commission makes a commitment to strengthen consultation and dialogue with civil society. It will then pay particular attention to the views of consumers when drafting legislation. I trust that the results of the public consultations will be brought into the equation in this case.
I would like to end by thanking and congratulating all of the rapporteurs, and I wish you, Commissioner, all the best for the continuing work.
Mr President, it is time to put back the real economy at the heart of the European agenda and to restore citizens' confidence in our common market. The relaunching of the Single Market is a historic chance for Europe to get back to business. Let us take it.
The best way to pursue social Europe is to create jobs and that is what the Single Market Act is about. That is why I have been engaged in trying to avoid watering down this important act and to boost European capability to compete on the global market and generate jobs. I have resisted attempts to introduce unnecessary regulation and additional bureaucracy or issues such as the social clause. I have supported the consensus reached to give the Commission a broad mandate to move forward.
Now is the time for action. All EU institutions, stakeholders and the Council should take their shared responsibility in moving forward to implement issues such as the goods package, the Services Directive and the Small Business Act, and to boost confidence in e-commerce.
Last but not least, I hope that retail, which is a pillar of the European economy, would also be high on the political agenda.
(EL) Mr President, Commissioner, do you realise that you hold the future of Europe in your hands? I think that today's debate is hugely important to the future of the European Union, to the future of European citizens, and to the future of the euro. It is extremely hard for European citizens in the 27 Member States to withstand and understand the austerity measures imposed on them if they do not understand the value and importance of the internal market. Thus, today, I consider that this debate will decide if the 20th anniversary of the Single Market next year is a celebration or a memorial service.
I believe that there is a triangle formed by citizens, undertakings and governance. This triangle needs to be an isosceles triangle. At the present stage, the citizens' side is extremely weak. This can only be corrected by a horizontal social clause, which is why we have asked for one, which is why we are trying to achieve a compromise. To close, Mr Delors said that no one can fall in love with the internal market. You should make it lovable.
Mr President, ladies and gentlemen, I am very grateful to every one of you for the quality of your speeches across a whole range of views. I listened with great attention to everything you had to say, the expression of your vigilance, and also, in general - and I am very conscious of this as it is something we need - the expression of your encouragement and your support for our approach.
I should like to reiterate my thanks to your three rapporteurs, Mrs Kalniete, Mr Buşoi and Mr Correia de Campos, and to tell Mr Kožušník that he was right to emphasise the central role in this debate of Mr Harbour, because it was not a foregone conclusion that 11 committees, and I should like to thank the rapporteurs who have spoken, would be able to work together. This holistic or global approach had been recommended by Mr Grech and by Mr Monti, and, in parallel, ladies and gentlemen, the Commission under the authority of President Barroso carried out the same work. We have, with 12 other Commissioners, worked to formulate these 50 proposals and, finally next week, to identify the 12 levers for the modernisation of the Single Market and the 12 symbolic proposals for these levers.
Just now, Mr Zwiefka spoke of utopia, recalling the founding fathers. I remember something that one of these founding fathers, Mr Jean Monnet, said when the very first step towards the Single Market was taken and coal and steel were first brought together in 1950. He said: 'I am neither pessimistic nor optimistic, I am merely determined'. I believe, ladies and gentlemen that at present - and I am repeating myself here - when you listen closely to the public and hear their anger, their concern, when you see how many of them are suffering, when you see the lack of jobs and of growth, it is time for renewed determination, particularly in the areas of the economy and growth. Moreover, Mrs Thun referred to this European determination just now. I feel that it is very important, thanks to the extremely constructive work you have done jointly with the different committees and different groups, that you are able to arrive shortly - at least I hope you are - at a vote which expresses this determination and which the Council and, for its part too, the Commission will have to take into account. In any case, this supportive work you have carried out jointly makes me feel secure in my own determination, and I have felt reassured by the success of the public debate which we held for four months on the Single Market Act, since we received, as I recall, 850 contributions, and also by the fact that the European Council itself has signalled its support for our approach.
That is how the Commission will identify the proposals for which it is committed to provide the texts over the next 12 months, and I hope that we, the Council, Parliament and the Commission, are able to implement these texts in 2011 and 2012.
Ladies and gentlemen, as you can see, we, the Commission, through your legislation, produce a great deal of regulations. Those that I am currently drafting on the lessons to be learnt from the financial crisis are reactive or preventive regulations. Here, with the Single Market Act, our ambition is to construct a proactive and dynamic regulation, and to turn, as Mr Juvin and Mrs Auconie have recommended, this internal market into what it should be: a space of opportunity, much more than a space of constraints, which is the view that small and medium-sized enterprises and the citizens have of it.
Citizens are consumers, and we are going to work to guarantee the safety of the products that they consume and to lift all discriminatory barriers. Citizens are workers, and we are going to work on the recognition of professional qualifications and the respect of social rights for those who work in another country. That is what Mrs Jaakonsaari and Mrs Gebhardt have recommended. Citizens use public services. That is a concern that many of you have voiced, in particular, Mr Triantaphyllides, and, moreover, I recommend that Mrs Castex, who spoke just now, read carefully - which she no doubt has already done - my colleague, Mr Almunia's proposal on the revision of the Monti-Kroes package. It contains, to my mind, new and open responses regarding the quality of and access to public services. In addition, citizens are savers and borrowers and I have just outlined provisions regarding a single integrated mortgage market.
Then there are, in addition to the citizens, the businesses that create the jobs. Mr Creutzmann, Mr Karas, just now, and Mrs Corazza Bildt have spoken of the need for competitiveness, particularly in the case of small and medium-sized enterprises. We shall work on more favourable accounting and fiscal conditions, on progress in innovation, patents and copyright, which Mr Manders mentioned, on access to investment and also, I believe, on public/private partnerships. I would like to thank Mrs Vergnaud for the support she has shown for our project on concessions.
We must improve the governance of the internal market. Mr Schwab said something very important just now on de-compartmentalisation and I have tried to work on this with my colleagues inside the Commission. This de-compartmentalisation applies to the assessment of the different directives.
I am currently carrying out an assessment, as you already know, country by country and service by service, on the Services Directive that Mrs Handzlik and Mrs Roithová mentioned just now, and I can see clear evidence of compartmentalisation. There is sometimes a concertina effect, for a particular worker or a particular engineer or architect, in the use of the Services Directive, the Professional Qualifications Directive and the E-commerce Directive.
I wish to work, Mr Schwab, towards the de-compartmentalisation needed.
Mr Løkkegard and Mr Grech also mentioned communication. Before you communicate, you have to do something and when you do something, you need to explain it in such a way that citizens grasp what has been done. That is why I attach a great deal of importance, in the entire system of the internal market, to those tools that bring Europe closer to its citizens: the Solvit system, which is starting to work well, the Internal Market Information System (IMI), points of single contact, Your Europe and the forum, which Mr Grech mentioned, to improve dialogue between all stakeholders and civil society.
In conclusion, Mr President, I should like to remind everyone of some of the beliefs that have guided what I have done throughout the mandate that was entrusted to me with your support.
Let me start with my principal belief, since we are talking about the economy and employment. Ladies and gentlemen, the rest of the world does not stand by waiting for us. It is going much faster than us in certain areas. We must not let ourselves stand by and be spectators of our own future. We, Europeans, must be the driving force behind our own future. Moreover, the main argument, the driving force impelling us to be the agents of our own future, is the Single Market. I was in China a few days ago. We are respected there because we represent a market of 500 million consumers and citizens. Let us continue to strive to pool our resources and let us strengthen our core - the Single Market.
The Single Market is the keystone, the platform of our economy. If it operates effectively, everything that we build on it in terms of private initiatives for businesses or local, national and European public and private initiatives will work better. Why, for example, are we fighting to re-launch the patents issue which has remained deadlocked for the last 30 years? The reason is that all public and private initiatives in the areas of innovation and creation have been weakened, seriously weakened, because we do not have a European patent or because our patents cost 10 times more than in the US So the platform must operate effectively. That is the nub of the issue and, once that happens, we shall be able to build more effectively a great number of initiatives on its foundations.
My second main belief is that the time has come to work towards renewed growth. Here, I should like to signal my agreement with Mrs Turunen who, just now, called for a different kind of growth. The growth that will emerge from this crisis, and here Mrs Turunen is correct, must be different from previous growth, must pay more respect to natural resources, natural spaces, which are neither free nor inexhaustible, and we shall incorporate these objectives in particular into the new code or new regulations for public procurement, as well as for taxation, which must play a role in achieving a more ecological growth.
My third belief, ladies and gentlemen, is that there cannot be sustainable economic performance without innovation or social cohesion. That is the dynamic compromise to which Mr Canfin referred and that Mr Monti had recommended, including in the area of taxation. Mr Canfin and Mr Cofferati both mentioned this subject and Mrs Toia mentioned just now a subject that will feature in the proposals for a Single Market Act, namely, the development of a sector in which I believe, that of social business.
My fourth belief, and I repeat it here, is that if we are to win the fight for competitiveness, each of our territories, no matter how weak or how distant from Brussels it may be, has a role to play. Each business is able to win its own battle, even the smallest amongst them, and we must help them do so. Finally, all our citizens, even the weakest, those who are sometimes excluded through handicaps, can win their own battles for competitiveness, providing that they receive encouragement and support.
My fifth belief is that, in relation to what is happening in the rest of the world, our ambition must, I insist, be one of being agents and not spectators. Furthermore, we must not merely be happy for Europe to be a continent of consumption. Europe must continue to be a continent of production, not only of services, but an area in which we maintain a productive base, and that is also the objective of a number of the proposals that we shall make about long-term investments.
Honourable Members, I outlined to you what my dual ambition was upon becoming Commissioner. It has not changed and will remain the same until the end of my mandate. We are going to put the financial markets, which we need, back in the service of the real economy, and not the other way around as it has been over the last 15 years. It is not the role of business to work for the markets, but of regulated financial markets, that are better governed and supervised, to be at the service of the real economy. Our aim is to place the real economy, namely the large Single Market, back at the service of growth and at the service of human progress. You should read next week - it may not be perfect and can doubtless be improved - the draft Single Market Act proposed by the European Commission in the light of your debates, and also in the light of this dual ambition: that of placing the market back at the service of the economy and of placing the economy back at the service of growth and human progress.
Mr President, I wish to thank everyone who participated in this debate today. For me, this is extremely important from two aspects. On the one hand, you have confirmed the Hungarian Presidency's conviction that the internal market plays a huge role in stimulating, at long last, economic growth in the European Union, and in ensuring that finally we can create new jobs again. The other great benefit of this debate is that very many thoughts and ideas have been voiced which we will be able to incorporate into the Council's work as well. The Commission has already completed a good part of the job. Naturally, however, they, too, still have much to do. The Council wishes to cooperate extremely closely with this House later in the adoption of specific legislation. Thanks are therefore due to everyone who has assisted in this process up to now, either as a rapporteur or member of the Committee on the Internal Market and Consumer Protection, and whose involvement we are counting on in the future as well.
As has been mentioned many times already, the Hungarian Presidency has advocated the goal of a strong Europe. This is the Hungarian Presidency's motto as well. What is more, we always say that we are thinking of a strong Europe which places the citizen, the people, at the centre of its policies, and this is what we must not lose sight of either when we consider the Single Market.
I would like to address separately some of the most widely discussed issues in the debate. The first is the situation of small and medium-sized enterprises (SMEs). They are, indeed, the key players in the internal market, and in consequence of this, we intend to do everything to put them on the map. This partly means making access to finance easier for SMEs, reducing administrative burdens and ensuring simplified access to public procurements. We attribute great importance to reviewing the Small Business Act, which will be on the Competitiveness Council's agenda in May. We intend to adopt conclusions on the subject as well.
The other such topic is the digital agenda. A very great deal has been said about this, too, here in today's debate. We all know that there is enormous unexploited potential in this area. We need to improve the options and conditions of paperless administration and business transactions. The e-commerce and e-government initiatives serve this purpose, but in a broader sense, I believe that the aim of the Consumer Rights Directive is also to encourage cross-border transactions based on a single set of European rules. Here, I could also mention the implementation of the Services Directive, which affects a significant part of the internal market, a major element of which is simplified electronic administration.
A third point I would like to raise is that the completion of the internal market is, in my view, inconceivable without building and completing the energy and transport infrastructure. The Hungarian Presidency has already devoted special attention to the realisation of the single energy market in the first three months. Several Members mentioned infrastructure bonds as well in the debate. We look forward with interest to the outcome of the public consultation in relation to this. Protecting intellectual rights is also an issue to which we have devoted much attention to date. I mentioned the European patent system in my introduction as well, and I trust that, after enhanced cooperation has begun, we will be able to formulate its content together and that, as regards implementing rules, we will be able to achieve the greatest progress possible at the Competitiveness Council in May. Moreover, I also hope that there is even a possibility that we will be able to reach an agreement.
Lastly, I would like to address social aspects. This is the issue which generated the greatest interest in today's debate, too, and aroused the most emotion in the Chamber as well. I believe that there has been a very lively debate about this in the Commission as well as in this House, and I am certain that this will be the case in the Council, too.
As I have said before, we need a strong Europe with a human factor at its centre. I think that this clearly indicates the Hungarian Presidency's approach to this issue, yet we can only do this in a balanced way and by considering all aspects. That is to say, if we place the human factor centre stage, creating jobs certainly is the most important task, because if we can guarantee that everyone who wants to work can do so, I believe that we cannot offer more than this to our citizens.
The other thing is that, as we are all aware, the European social model, the European social market economy, has been put to the test. It is our common interest to protect this. Of course, there is no single model in all the 27 Member States, as we all implement this differently. We must also be realistic. This model has been put to the test: the EU's competitiveness, the Member States' competitiveness, depends on whether we can adapt this social model to the challenges of the 21st century. For this reason, we must not treat this as sacrosanct but as something that we defend through joint efforts while adapting it to the 21st century.
Finally, mobility has also been mentioned frequently. I believe that this is the area where we may be able to make progress most urgently and most easily, and we would like to adopt conclusions about this in the Competitiveness Council in May by all means.
Finally, it is the Hungarian Presidency's intention to ensure the greatest possible visibility for the Single Market, and we are prepared to make commitments at the highest level. In this, we are counting on the Members and President of the Commission as well as the Members and President of the European Parliament.
Mr President, in concluding this most fruitful discussion, I should like to underline that this discussion has shown that we, the Members of the European Parliament, recognise our responsibility towards the people of Europe for reviving the economy and creating new jobs. Consolidation of the Single Market is just as significant for reviving the economy as the other two initiatives: the reinforcement of economic management and the 2020 strategy. We must raise the political profile of the Single Market. Both politicians and society as a whole must understand its significance, so communication is a very important element in the revival of the Single Market: communication with business, communications with Europeans and also communication between the three institutions. I am delighted that we are united in our aim to revive, unify and strengthen the European market.
rapporteur. - (PT) Mr President, I would like to begin by thanking everyone for this debate, which has been very worthwhile. Just now, however, I did not have time to read the last part of my speech, which was basically to thank Commissioner Barnier. There is no better way for me to thank him than by recalling the first sentence in his speech. He said that it is time for Europe to raise the bar, and not just to give people bad news. I could not agree with you more, Commissioner, and I would like to tell you that in this respect, Parliament has done its job in good time and is ready to give the people good news.
rapporteur. - Mr President, I would like to thank you all for your contributions to this debate and for your positive remarks. I would also like to congratulate my colleagues, Mrs Kalniete and Mr Correia De Campos, for their good work.
We now have on the table three reports which are the result of a couple of months of hard work. Despite the difficulties we have encountered, I am pleased with the results we have achieved. We have identified the right challenges and a set of viable solutions. They are also a clear expression of the European Parliament's commitment to deepen and strengthen the Single Market.
I strongly believe that the three reports will be a useful complement to the broad public consultation organised by the Commission, which generated almost 750 responses. I welcome the interest that enterprises, individuals, NGOs and public authorities have shown in the Single Market Act, since it is crucial that we have a broad consensus on measures to tailor the Single Market according to the expectations of our citizens and enterprises.
I am pleased to see that the Commission is really active and that some of the initiatives are already under way. I have no doubt that the Commission will take due account of the views of the European Parliament, because in the end, the most important question is: can we make a significant difference with our actions and our efforts? My answer is, yes we can, but to do so we need courage and not shyness. We need to take action immediately and not after some years. We need to all act together in our efforts and not separately with some isolated actions. It is time to act.
Mr President, earlier in this debate, my colleague, Mr de Jong, said I was out of order in the comments I made in my question to a colleague. I do not think it is out of order to request a question on the balance of influence of a Member of this House on that institution.
Can I respectfully ask that I have some silence so I can actually make a speech?
It is not fair that a person can be criticised for asking a question in this Parliament. The question was not answered and should be answered. Instead, my colleague answered the question about jobs in the West Midlands. Would he then be reminded how the EU subsidised jobs out of the Ryton Plant in Coventry?
The debate is closed.
Vote: 6 April 2011.
The vote on the Commission statement on public procurement will take place at the next part-session.
Written statements (Rule 149)
This proposal simplifies legislation by gathering together several directives. In fact, it clarifies laws and makes them easier for businesses and consumers to understand and adopt. I believe this will be a way to give new impetus to the internal market and, I hope, to those regions with weaker economies due to their scale, remoteness and economic dependence on a small number of products, as is the case of the outermost regions. In general, measures are needed to address the fall in demand resulting from cross-border purchasing, and it is important to ensure that this legislation is beneficial for regions such as the Azores. More isolated areas have a greater interest in seeing many of their products shipped out. Their businesses need access to clear legislation and their consumers need to have access to a wider range of goods at more competitive prices. In situations where there is harmonised legislation in areas such as that of precontractual information, which this new proposal enshrines, one way of further raising levels of confidence in products from outermost regions - and thereby increasing their availability and consumption in the internal market - will be to enhance their image through quality certification, by introducing specific measures to that effect.
The economic and financial crisis which we are still enduring has shown us that, if we move away from the economy's essential objective, which is to ensure citizens' welfare, we risk pushing the whole of society towards collapse. This also applies to the Single Market. We must not forget that its role is to allow every European citizen to enjoy equivalent economic and social rights ensuring their welfare, across the whole European Union. The Single Market must be deepened and geared again towards citizens and their interests. I believe that during this crisis period, it is important for us to gain the maximum possible benefit from something that Europe has which is more precious, namely, human capital. Worker mobility within the EU is the key to economic recovery and the Single Market's development. We must encourage this mobility, and the first step it is worth taking is to remove any barriers preventing the movement of labour inside the EU. The restrictions imposed on workers from the new Member States are hindering the healthy development of the Single Market and must be lifted immediately.
For the revival of the Single Market, our European policies must operate in a business friendly environment which aims at encouraging innovation and growth and a strategic repositioning of the European economy. Europe needs strong political leadership to establish and implement economic priorities of this magnitude. The new European strategy, inspired by the guidelines of the Monti report, has the merit of indicating concrete measures for getting out of this period of economic crisis by restoring productivity and employment levels. Of the 50 proposals presented by the Commission, I would like especially to highlight the steps taken to ensure increased competitiveness of SMEs, easier access to credit and to internationalisation, so that they can seize the new investment opportunities offered by the global market. I should take this opportunity to remind you once again that SMEs are the most authentic representatives of the European economic fabric and provide numerous examples of excellence that should be encouraged and supported. The Digital Agenda, combating counterfeiting, strengthening e-commerce and streamlining the contract procurement system are other widely supported priorities to ensure the concrete realisation of economic benefits which favour monetary stability and cohesion.
The expression 'Single Market Act' has been on everyone's lips since Professor Mario Monti wrote his report. I eagerly await the 12 measures which the European Commission will identify as being crucial for the future of the Single Market. At the same time, I can imagine what they will include. So today, I would like to refer not so much to specific ideas, such as the EU patent, copyright or public contracts, but to concentrate on the principles by which, in my opinion, we should be guided.
I think future regulation of the Single Market should, on the one hand, reflect the philosophy of the Single Market which has been developed over the years but, on the other, it must be adapted to 21st century reality. As an example, I will refer to a principle which guided the European Community from its inception - defence of what is known as parallel trade, or trade in legal products outside official channels of distribution, for example, the sale in Germany of Grundig televisions which have been purchased legally in France. Today, parallel trade very often takes place on the Internet on a variety of sites. This right should be defended by supporting development of the Single Market on the Internet and development of e-commerce in general, and by ensuring greater access to cultural goods in legal Internet shops. We have much to do in this area, both in terms of making it easier for enterprises to operate in the virtual world and also in terms of increasing consumer confidence in Internet transactions.
The Single Market is the main driving force behind the development of the European Union, and besides improving competitiveness, it also creates a framework for social inclusion and job creation. Proposals for deepening the Single Market, whether they are about removing the administrative barriers faced by small enterprises or stimulating e-commerce, must be for the benefit of the citizens. The realisation of the strategy must be without prejudice to social rights and must not erode welfare achievements. There are still too many barriers to employees', buyers' and consumers' rights being enforced without internal borders. The implementation of the Free Movement Directive is also incomplete, despite the fact that the employment of as many people as possible and the best possible management of the European workforce are particularly important from the perspective of recovering from the crisis. The smooth operation of the internal market is assisted by the common European action against corruption and organised crime, and by the implementation of the Stockholm Programme aimed at creating an area of freedom, security and justice. We must take steps to ensure the recognition of professional qualifications within the EU, the transferability of pension rights, and access to basic banking services. We also have further tasks ahead of us in ensuring the free movement of services and respect for the rights of posted workers.
Given the importance of this issue and the strict time constraints to which Parliament has had to work, we can all be pleased with what we have accomplished. In general, I agree with the priorities identified by the various reports, particularly the recognition of professional qualifications, the portability of pension rights, the rationalisation of procurement procedures, initiatives for small and medium-sized enterprises (SMEs), and access for all to certain basic banking services
Certainly, in my opinion, other measures deserved to be highlighted, such as the issue of collective resources, but I am well aware that it was difficult to decide between these 50 proposals. I am also pleased that we were able to reach a compromise on the social clause, which states that any legislation on the Single Market should be subject to a social impact assessment and, if justified by the findings, should contain a reference to political and social rights.
Finally, another reason for us to be satisfied is the fact that Parliament calls for guaranteed access, quality and affordability of services of general economic interest (SGEIs) and social services of general interest (SSGIs), and invites the Commission to take sectoral legislative initiatives in this area.
I would first like to thank the rapporteurs for the amount of work they have put in to preparing the reports on the Single Market, and also to congratulate them on the end result. I am pleased that on the 20th anniversary of the establishment of the Single Market, we have before us a resolution which will help Europeans make full use of the Single Market's potential. I am certain that its entry into force will allow the competitiveness of European markets to be strengthened and will bring us closer to achieving the goals set by the Europe 2020 strategy. I consider the TEN-T networks to be an important factor in achieving an efficiently functioning Single Market. I am pleased, therefore, that in the reports, attention has been drawn to their particular significance. The TEN-T networks are one of the mainstays of an efficiently functioning market economy, creating the conditions for fair competition on the scale of the entire European Union. In the context of decisions awaiting us on the future form of the TEN-T networks, I would like to draw attention to the need for better connection of the 'old 15' with the new Member States, and to the fact that greater internal transportation cohesion of the enlarged European Union is an important factor for the EU's competitiveness.
The Single Market is crucial for the future growth of the EU economy. Special attention must be paid to small and medium-sized enterprises, as it is these that hold the greatest potential for growth and job creation. The Single Market must offer advantages to small enterprises, because it is they who provide the majority of jobs but which, at the same time, have greater difficulty in making use of the opportunities presented by the Single Market. The financing of development and innovation represents a problem for them. Similarly, we must pay attention to local enterprises in disadvantaged, sparsely populated areas and in urban districts facing difficulties. Competition policy is a fundamental means of enabling the EU to have a dynamic, effective and innovative internal market, and to be competitive at the global level, too. The EU must take important measures to ensure the improvement of SMEs' access to information in order for them to be aware of the opportunities offered by the Single Market and the financial measures provided by the EU. I, too, believe that the incorporation of the objectives of the Europe 2020 strategy and elements of the Small Business Act into all EU policies concerning the Single Market is important. This is crucial for overcoming existing barriers at the national and EU level.
in writing. - In my opinion, a Single Market for Europeans should also mean a Single Market of quality. Unfortunately, this report does not make any kind of reference to this issue. In the European Union, products are sometimes offered under the same brand names, but with a different product formulation, in different countries. Products reportedly have the same brand name but are available in different concentrations or strengths. Situations have been reported where products of four different quality categories were sold under the same brand, depending on the destination country. As a result, the - apparently - same product is of different quality depending on the country of purchase. As a brand name is associated with perceived quality, this practice could result in misleading the public. Businesses must avoid misleading consumers about the advantages related to the brand of goods. If producers want to reduce the quality of the goods they offer, they should use a different brand name. Our citizens believe that the quality of brand goods should be identical on every market, based on the principle that one brand equals one level of quality. As my constituents are preoccupied by this issue, I would like to see it raised in our discussions in this House.
I am pleased that the report by former Commissioner Monti, which has been generally praised, in which he argues for further development and completion of the internal market as 'a prerequisite for a highly competitive social market economy' has met with a ready response from the European Parliament. After all, it is undeniable that the financial and economic crises have dealt Europe a heavy blow. Further development of the internal market, which is the largest market in the world, will be one of our most important assets in this respect.
We need to take targeted action for our SMEs, which make up the economic hub of Europe: sufficient access to capital markets, facilitating online trading and a first step towards a common consolidated corporate tax base. Our citizens stand to benefit from this as well: for example, from opportunities to study abroad, more stringent toy safety, cheaper roaming rates. As European policy makers, we cannot emphasise this enough. The challenges are considerable, which is why we need to do our best to create a fully fledged framework for an internal market for online services. With these three reports, the European Parliament is sending out a clear signal that we are serious about reforming the internal market. Let us now be consistent in getting down to this work.
If Europe is to overcome today's difficult conditions and compete with rapidly emerging economies, it needs to invest in sectors which will give it a competitive advantage. The common market is Europe's biggest competitive advantage and it should be exploited accordingly. Moreover, the recession is taking the EU Member States into deeper economic unification and we must take advantage of this to consolidate the European economy so that it is more competitive at both domestic and international level. Consequently, we must aim in our official documents to foster a more ambitious deepening of the common European market, especially in services. Also, the role of undertakings in creating a functioning Single Market should be acknowledged.